CLD-145                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3330
                                       ___________

                                     SCOTT FARAH,
                                              Appellant

                                             v.

          WARDEN LORETTO FCI; UNITED STATES DEPARTMENT OF
            JUSTICE; PRESIDENT UNITED STATES OF AMERICA;
            ATTORNEY GENERAL UNITED STATES OF AMERICA
                  ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civ. No. 3-14-cv-00104)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 26, 2015

      Before: FUENTES, GREENAWAY, JR., AND VANASKIE, Circuit Judges

                                 (Filed: August 19, 2015)
                                        _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Scott Farah is a federal prisoner serving a sentence imposed by the United States

District Court for the District of New Hampshire. He is incarcerated at the Federal

Correctional Institution in Loretto, Pennsylvania. Farah is one of at least fourteen Loretto

inmates who have filed virtually identical habeas petitions under 28 U.S.C. § 2241 in the

district of their confinement. Like those other inmates, Farah argues that the Bureau of

Prisons has failed to provide a mechanism for “non-medical” reductions in sentences and

that, under the Sentencing Reform Act of 1984, its alleged failure to do so invalidates his

sentence and requires his immediate release from prison.

       We have affirmed the District Court’s denial of twelve of these petitions. See

Saunders v. President U.S., 588 F. App’x 207 (3d Cir. 2015) (Nos. 14-2822 & 14-4159);

Belt v. President U.S., 582 F. App’x 91 (3d Cir. 2014) (No. 14-3095); Voelzke v.

President U.S., 582 F. App’x 89 (3d Cir. 2014) (Nos. 14-3310, 14-3327 & 14-3329);

Hendricks v. President U.S., 575 F. App’x 19 (3d Cir. 2014) (Nos. 14-2702 through 14-

2708). (We dismissed a thirteenth related appeal as untimely at No. 14-3508.) Farah’s

petition is substantively identical to the eight petitions we addressed in Saunders and

Hendricks (though it lacks the additional claim we addressed in Belt and Voelzke).

       Farah too appeals from the District Court’s order denying his petition. Appellees

have filed a motion for summary action, to which Farah has not responded. This appeal

presents no substantial question for the reasons we already have explained in addressing


                                             2
the substantively identical petitions noted above. For those reasons, appellees’ motion is

granted and we will affirm. See 3d Cir. LAR 27.4 (2010); 3d Cir. I.O.P. 10.6.




                                             3